—Appeal from a judgment of the Supreme Court (Bradley, J.), entered July 1, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review five determinations of respondents denying petitioner’s five grievances.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge the denial of five separate grievances which he filed against two correction officers. The grievances essentially allege that the named correction officers were guilty of harassing the inmates in petitioner’s section by, inter alia, playing cards and speaking loudly while the inmates were trying to sleep, attempting to provoke physical confrontations and making racist remarks. The correction officers denied all the allegations. Supreme Court dismissed the petition and we affirm.
Upon our review of the record, we find that petitioner has failed to demonstrate that the denial of his grievances was affected by an error of law or was arbitrary and capricious (see, Matter of Graziadei v Clinton Correctional Facility, 256 AD2d 697; Matter of Abdul-Matiyn v New York State Dept. of Correctional Servs., 251 AD2d 769, 770, appeal dismissed 92 NY2d 1025; Matter of Bramble v Laguna, 245 AD2d 928, lv denied 91 NY2d 810). The record indicates that each of the grievances was appropriately investigated and, under the circumstances, *671we find no reason to disturb the determinations crediting the denials of the correction officers over the conclusory allegations of petitioner and his inmate witnesses. Petitioner’s remaining arguments have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.